t c summary opinion united_states tax_court albert lawrence bomer jr petitioner v commissioner of internal revenue respondent docket no 27711-08s filed date albert lawrence bomer jr pro_se alicia a mazurek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 and b of dollar_figure the issues for decision are whether petitioner is entitled to an earned_income_credit and whether petitioner is liable for the accuracy-related_penalty we hold that petitioner is not entitled to an earned_income_credit and that petitioner is liable for the accuracy-related_penalty background all of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of michigan when the petition was filed throughout petitioner was incarcerated at the standish maximum correctional facility in standish michigan petitioner has been incarcerated since and is serving a 40-year sentence while incarcerated petitioner filed his federal_income_tax return reporting wages of dollar_figure and claiming an earned_income_credit of dollar_figure respondent’s records do not indicate that petitioner had wages in petitioner is unable to disclose how the income reported on his federal_income_tax return was earned but asserts that the income was not from work completed within the prison in a notice_of_deficiency respondent determined that petitioner is not entitled to an earned_income_credit respondent also determined that petitioner is liable for the accuracy-related_penalty based on negligence or disregard of rules or regulations i earned_income_credit discussion an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer’s earned_income as does not exceed the earned_income amount sec_32 earned_income includes wages salaries tips and other employee compensation sec_32 however sec_32 excludes certain items from the definition of earned_income specifically sec_32 provides that no amount received for services provided by an individual while the individual is an inmate at a penal institution shall be taken into account in determining a taxpayer’s earned_income petitioner contends that income he reported on his federal_income_tax return was not earned for work completed within the prison regardless of petitioner’s contention the sole inquiry is whether a taxpayer earned_income while he was an inmate at a penal institution other factors such as the source of the income are irrelevant rogers v commissioner tcmemo_2004_245 in construing a statute courts generally seek the plain and literal meaning of its language see 471_us_84 310_us_534 wilson v commissioner tcmemo_2001_139 under the plain and literal language of sec_32 it makes no difference whether a taxpayer performed services at a location inside or outside the penal institution rogers v commissioner supra because petitioner was an inmate at a penal institution throughout all of his income is excluded from the computation of the earned_income_credit therefore we hold that petitioner is not entitled to the earned_income_credit ii sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 the commissioner bears the burden of production sec_7491 but if satisfied the taxpayer then bears the ultimate burden of persuasion 116_tc_438 respondent has met his burden therefore the burden is on petitioner sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs after considering the totality of the facts and circumstances we are satisfied that petitioner did not have reasonable_cause to believe that he was entitled to the earned_income_credit and did not act in good_faith within the meaning of sec_6664 accordingly we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
